Per Curiam.
Eelator applied to the inspector of buildings of the city of Paierson, oil May 25th, 1926, for a permit to erect an apart*104ment-house five stories in height, to accommodate fifty families, on premises owned by him on the northeast comer of Broadway and East Twenty-seventh street. The permit was refused solely upon the ground that the zoning ordinance of the city prohibited such a structure as proposed in the location or area in which relator’s lands are located. It is admitted that relator had complied with all other conditions and regulations entitling him to such permit. ■
As this application, and its refusal, was made and. took place after the supplement to the Home Rule act (Pamph. L. 1926, p. 526), increasing the jurisdiction of boards of adjustment, the procedure laid down in Chancellor Development Corp. v. Senior, 4 N. J. Mis. R. 633, should have been followed if the zoning ordinance of the city creates a hoard of adjustments or a like body.
The case as presented to us does not show us anything upon this point, and as the respondents have filed no brief we have' no assistance in that direction.
In view of this situation and in line with the long line of cases both in the Court of Errors and Appeals and this court, the peremptory writ of mandamus is allowed.